Citation Nr: 1207954	
Decision Date: 03/01/12    Archive Date: 03/16/12	

DOCKET NO.  04-32 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

Entitlement to service connection for a left shoulder disability, to include degenerative joint disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from December 1981 to April 1988 and from January 1994 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision denying the benefit sought.  The case originated from the Columbia, South Carolina.  Jurisdiction is now with the St. Petersburg, Florida.

In September 2007 the Board denied the Veteran's claim for entitlement to service connection for degenerative joint disease of the left shoulder.  The Veteran and his then representative appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2008, the Court granted a Joint Motion to Vacate the September 2007 decision and to remand the matter for further development.  In February 2009 the Board remanded the case as per the instructions of the Joint Motion.  The case has been returned to the Board for appellate review.


FINDING OF FACT

The Veteran's current degenerative joint disease of the left shoulder was not demonstrated during service, and was not shown within one year following separation from either period of service, and is not shown to be related to service-connected arthritis of the right hip or the right shoulder.  


CONCLUSION OF LAW

A left shoulder disability, to include degenerative arthritis, was not incurred in or aggravated by active service, may not be presumed to have been incurred therein, and is not shown to be proximately due to or the result of, or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim.  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

The Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all elements of a service connection claim.  Those elements are:  (1) Veteran's status; (2) a current disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran has been informed of what evidence is required to substantiate the claim, and been apprised as to his and VA's respective duties for obtaining evidence in various letters dated between 2003 and 2009.  

The VCAA also requires VA to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist contemplates that VA will help a claimant obtain records pertinent to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  The Veteran has been accorded examinations with opinions in April 2010 and August 2011.  The Veteran's history, as well as the necessary findings to properly decide the claim, have been set forth in the examination reports.  The record reflects the Veteran is a licensed practical nurse.  The April 2010 VA examination was conducted by a nurse practitioner.  A review of the examination report did not reveal any deficiencies, and the examiner set forth adequate reasons and bases for her negative opinion.  The June 2011 examination was accomplished by a VA physician and he expressed a rationale for his negative opinion.  The Board notes the Veteran has not raised any specific contentions with regard to the adequacy of either examination cited above.  The Board finds that a review of the examination reports does not reveal any deficiencies in either, and they are deemed adequate to properly decide the current appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for a left shoulder disability is therefore ready to be considered on the merits.  

Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that the Veteran has a current disability resulting from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship, that is, a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Under 38 C.F.R. § 3.303 (b) an alternative method for establishing the second or third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may establish continuity of symptomatology with competent evidence showing:  (1) that a condition was noted during service; (2) post service continuity of the same symptomatology; and (3) a nexus between the current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303 (b).

Service connection may also be granted for a disease first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

In addition, if a Veteran served ninety days (90) or more of active duty service during a period of war time or before December 31, 1946, certain chronic disabilities, to include arthritis, may be presumed to have been incurred in service if manifested to a compensable degree of 10 percent or more within one year following separation therefrom.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  In addition, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected disability, the Veteran should be compensated for the particular disability; but only that degree (over and above the degree of disability existing prior to the aggravation).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310 (b).  

Factual Background and Analysis

The Board notes that it has reviewed all the evidence in the claims folder, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d, 1378, 1380 (Fed. Cir. 2000) (Noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will provide a summary of the relevant evidence where appropriate.  The analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.

A review of the service treatment records reflects the Veteran was seen on periodic occasions for evaluation of right shoulder complaints.  This included the report of a November 1996 VA examination when the Veteran was diagnosed with right shoulder bursitis with periodic exacerbations and possible strain.  No reference was made to any left shoulder pathology.  

In a Board decision dated in August 1999, in part, service connection for a right ankle disorder was granted, as well as service connection for a right shoulder disorder.  

The Veteran was accorded an examination of the joints by VA in July 2002.  The claims file was reviewed by the examiner.  The Veteran gave a history of having pulled a groin after doing stretching exercises in the early 1990's.  He stated that while in the military, after doing stretching exercises, he would notice right hip pain and this continued in the years following service.  It was reported he had seen a physical medicine and rehabilitation specialist for right hip pain in December 2001 and the pain was diagnosed as most likely secondary to soft tissue injury.  Following examination, he was given a diagnosis of right hip pain, possible early degenerative joint disease of the right hip.  It was noted there was no previous history or diagnosis of right hip dislocation.  Reference was made to the diagnosis of a pulled right groin muscle in August 1995.  After review of the records, the current clinical findings and the Veteran's history, the examiner opined that the right hip pain was at least as likely as not related to the injury that the Veteran sustained in service.  

By rating decision dated in August 2002, service connection was granted for right hip pain.  A 10 percent rating was assigned.

The initial documentation of treatment evaluation for left shoulder disability came on examination in December 2003.  At that time, the Veteran gave a history of complaints of pain for the past 6 or 7 months with no particular history of injury.  Work-up at that time showed evidence of arthritic changes involving the left shoulder.  A pertinent diagnosis was made of left shoulder strain with mild impairment.  

The Veteran was accorded a rating examination by VA in April 2010.  The claims file was reviewed by the examiner, a nurse practitioner.  The focus of the examination was to determine the nature, extent, and likely etiology of a claimed left shoulder disability.  The Veteran acknowledged that he could not recall being seen for left shoulder problems while in service.  He alleged that "the arthritis to the right is systemic and it has caused the left shoulder to have arthritis."  Following examination, diagnoses were made of:  marked degenerative changes of the acromioclavicular joint; and degenerative changes of the glenohumeral joint.  The examiner opined that the Veteran's degenerative joint disease of the left shoulder was "less likely as not (less than 50/50 probability) caused by or a result of the Veteran's service connected DJD of the right shoulder and right hip.  It is the opinion of the examiner that the Veteran's osteoarthritis of the left shoulder is less likely as not (less than 50/50 probability) a systemic disorder or is traumatic in origin."  As for rationale, the examiner related that arthritis "refers to an inflammation of a joint or joints in the body.  One of the most common types of arthritis is osteoarthritis or 'degenerative arthritis.'  Often described as 'wear and tear' arthritis, it affects more than 15 million Americans."  She went on to indicate that "osteoarthritis is not a systemic condition-it does not spread throughout the body, but instead affects only the joint or joints where the deterioration has occurred.  The joints most commonly affected are the knees, hips, spine, hands and toes."  She added that "osteoarthritis can result from a trauma or from repetitive use, although there is often no single identified cause.  It is typically divided into two broad categories:  primarily osteoarthritis commonly occurs with aging, as the water content in the cartilage increases and the protein portion degenerates.  Secondary osteoarthritis is usually due to another disease or condition, such as repeated trauma, infectious disease, gout or surgery on a joint.  Obesity is a frequent contributor, as excess weight puts additional stress on the cartilage, particularly on the joints in the knees and hips."  

The Veteran was accorded another examination of the joints by a VA physician in June 2011.  The claims file was reviewed by the examiner.  Notation was made that service connection was in effect for the right ankle, the right shoulder, and the right hip.  X-ray studies done in March 2011 showed moderate acromioclavicular joint degenerative changes.  Reference was made to the aforementioned VA examination in April 2010.  The Veteran dated the onset of left shoulder pain to about 8 to 9 years earlier.  He denied having had any previous pains in the shoulder prior to that time.  He stated that the pain was spontaneous without any precipitating factors or trauma.  Following examination the Veteran was given a diagnosis of rotator cuff impingement syndrome involving both shoulders with osteoarthritis of the acromioclavicular joints.  

With regard to an opinion as to whether the left shoulder disorder was related to the service-connected disorders involving the right shoulder or whether the left shoulder have been aggravated by the right shoulder and right hip service-connected disorders, the examiner opined "it is my opinion that it is less likely as not that this patient's condition is related to disorders of the left shoulder while he was in the service or that it has been aggravated by his right shoulder and right hip disabilities.  The rationale for my opinion is based upon the fact that the patient's right hip and right shoulder conditions are post traumatic in etiology."  As to whether the left shoulder disability was part of a systemic disorder or was traumatic in origin, the examiner expressed the opinion that "it is most likely as not traumatic in origin."  He stated the rationale of his opinion was based upon his medical clinical experience.  He noted the Veteran had a known diabetic condition and he stated "there are no other systemic conditions that could be blamed for his arthritic conditions."  He added "the rationale for this opinion is based upon the review of the medical records, the fact that joints that are affected with arthritic changes on the diabetic patient are mostly related to peripheral neuropathy, and this affects mainly the weight bearing joints.  It is very unlikely that it would affect non-weight bearing joints."

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The probative value of medical evidence is based on the medical expert's personal examination of the patient, his or her knowledge or skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight of the credibility of the evidence and the adjudication of the merits.  See Hernandez-Toynes v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Although the record in this case contains an opinion from the Veteran, a licensed nurse himself, the totality of the evidence is not in equipoise in the case.  Having reviewed the entirety of the evidence of record, the Board finds that there is a preponderance of the evidence against the Veteran's claim.  The Board is aware of the Court case of Cox v. Nicholson, 20 Vet. App. 563, 569 (2007), in which it was indicated that a nurse, nurse practitioner, or other nonphysician or VA health care provider may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient.  See Cox at 568.  The Board accords the Veteran due deference in light of his training as a nurse with regard to his ability to express an opinion as the etiology of the arthritis involving his left shoulder.  However, a VA nurse examined the Veteran in April 2010 and stated that she reviewed the entire claims file in addition to conducting an examination of the Veteran at that time.  She expressed the opinion that the Veteran's left shoulder arthritis was less likely than not a systemic disorder as it was mostly traumatic in origin.  There is no argument or evidence that she was not competent to render her opinion.  The Board accords the opinion of the VA nurse substantial probative weight.  Moreover, the appellant has a vested interest in the outcome of the case which renders his opinion somewhat less credible than that of the other examiners.  Especially given the medical explanations provided by the VA examiners.

The record shows the Veteran was also accorded an evaluation by a VA physician in June 2011.  That physician had access to the entire claims file and stated that it was his opinion, based on a review of the entire record, that the Veteran's right hip and right shoulder disabilities were post-traumatic in etiology and not systemic.  The physician had access to all the evidence of record, including the Veteran's assertions and the aforementioned comments from the VA nurse.  He opined that his rationale was based upon his medical experience, his review of the medical records, the fact that the Veteran had diabetes and there were no other system conditions that could be blamed for the Veteran's arthritic conditions.  By explaining the reasons for his conclusion, the VA physician's opinion is entitled to significant probative weight because he reviewed the claims file and explained the reasoning for the conclusion based on his review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value of a medical opinion comes from its reasoning).  Accordingly, the Board finds the Veteran's assertions are outweighed by the VA examiners in 2010 and 2011 indicating there is a lack of a nexus between any currently claimed left shoulder disability and the Veteran's active service, to include his service-connected disabilities.  Consequently, the preponderance of the evidence is against the claim for entitlement to service connection for a left shoulder disorder, to include arthritis, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  The claim must therefore be denied.   


ORDER

Entitlement to service connection for a chronic left shoulder disability, to include arthritis, is denied.  


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


